                                                         IT IS ORDERED

                                                        Date Entered on Docket: September 30, 2019




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW MEXICO
  IN RE:

  KELLY MICHAEL LYNN and TINA MARIE LYNN,                                     No. 19-12061-T13
      Debtors.

                     ORDER ADMITTING ATTORNEY PRO HAC VICE

         A Motion to appear pro hac vice was filed requesting Kenneth C. Weil to appear as counsel

  for creditors Brian Swanson and Stacy Walker (the “Motion”). Movant represents that he is a

  member in good standing of the Bar of the State of Washington, has read and is familiar with the

  Court’s Local Rules, and has associated with local counsel.

         IT IS ORDERED that the Motion is granted and Kenneth C. Weil is admitted to practice

  before the United States Bankruptcy Court for the District of New Mexico.

                                     ### END OF ORDER ###




                                                 1

  Case 19-12061-t13       Doc 24     Filed 09/30/19    Entered 09/30/19 14:06:29 Page 1 of 2
Respectfully submitted,

ROBERT D. GORMAN, P.A.
/s/ Louis Puccini, Jr.
Louis Puccini, Jr.
P.O. Box 25164
Albuquerque, NM 87125-0164
T. (505) 243-5442
louis@rdgormanlaw.com

KENNETH C. WEIL
/s/ Kenneth C. Weil
WSBA No. 14203
1325 Fourth Avenue #1700
Seattle, WA 98101-2528
T. (206) 292-0060




                                              2

Case 19-12061-t13         Doc 24   Filed 09/30/19   Entered 09/30/19 14:06:29 Page 2 of 2
